DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 09/22/2022. Claims 1 and 34 are amended. Claims 65 and 66 are newly added. Claims 1-6,11-12,15-16,18-19, 21-23, 25-27, 29-31, 34, 45, 52, 56, and 65-66 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 09/22/2022, with respect to the rejections of claims 1-6,11-12,15-16,18-19, 21-23, 25-27, 29-31, 34, 45, 52, 56, and 65-66 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 1-6,11-12,15-16,18-19, 21-23, 25-27, 29-31, 34, 45, 52, 56, and 65-66 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 09/22/2022 regarding the rejections of claims 1-6, 11-12, 15-16, 19, 21-23, 34, 45, 52, and 56 under 35 U.S.C. 102 and the rejections of claims 18, 25-27, and 29-31 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Adams et al. (US 20020004667) fails to disclose “the plurality of arms being configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket” as recited in claim 1.

	The language “configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. 
The device of Adams meets the structural limitations of the claim, and the arms (34, see Fig. 1) are capable of segmenting a thrombus since the struts 34 are made of metal (see [0039]) and a stent with metallic wire struts would be capable of segmenting a thrombus as claimed depending on the thrombus’ softness/hardness. 
With regard to Applicant’s argument that the Office “has not shown that Folk describes moving the medical device 100 proximally...”, it is again noted that the limitation to which Applicant refers is considered functional language. The device of Adams is capable of being pulled proximally through a thrombus by the pull wire 16 and Adams explicitly discloses that the device is withdrawn into (i.e., pulled) the sheath for removal from the patient (see [0011]).
Applicant also argues that Folk (US 9456834) fails to disclose “the plurality of arms being configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket” as recited in claim 34.
As with claim 1, in claim 34, the language “configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations.
The device of Folk meets the structural limitations of the claim, and the arms (104, see Fig. 1) are capable of segmenting a thrombus since the interconnecting struts 102 which include the arms 104 are capable of “penetrating a thrombus” (see col. 7, lines 58-63). It is understood that struts capable of penetrating a thrombus would be capable of segments a thrombus.
The rejections of claims 1-6, 11-12, 15-16, 19, 21-23, 34, 45, 52, and 56 under 35 U.S.C. 102 and the rejections of claims 18, 25-27, and 29-31 under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, 15-16, 19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 20020004667).
Regarding claim 1, Adams discloses a medical device (see Fig. 1) comprising: an elongated support member (16); and an expandable element (12) disposed on the elongated support member (see Fig. 1), the expandable element comprising an expandable element proximal portion (22) and an expandable element distal portion (20), wherein the elongated support member is positioned generally along a longitudinal axis extending from a proximal end of the expandable element to a distal end of the expandable element (see Fig. 1), wherein the expandable element proximal portion is fixedly connected to the elongated support member and the expandable element distal portion is connected to the elongated support member (the proximal and distal portions 22, 20 of the expandable element 12 are secured and preferably fixed to the elongated member 16, see [0037]), wherein the expandable element is configured to expand radially outward from a delivery configuration to a deployed configuration (the expandable element has a collapsed configuration during delivery and expands radially outward after being deployed, see [0036] and Fig. 1-2), and in the deployed configuration, the expandable element tapers in a distal direction along a majority of a length of at least the expandable element distal portion (the expandable element distal portion 20 is tapered along the entirety of its length, see Fig. 1), wherein in the deployed configuration, the expandable element proximal portion defines a proximal mouth configured to receive a thrombus (the expandable element proximal portion 22 has openings capable of receiving emboli, see Fig. 1 and [0053]) and the expandable element distal portion defines an elongated tapered basket configured to receive at least part of the thrombus (the expandable element distal portion 20 is capable of receiving emboli, see Fig. 1 and [0053]), and wherein the expandable element proximal portion defines a plurality of arms (34) extending from the expandable element to the elongated support member (the arms 34 extend towards the elongated support member 16, see Fig. 1), the plurality of arms being configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket (the arms 34 are capable of segmenting a thrombus depending particularly if the thrombus is soft).
Regarding claim 2, the medical device of claim 1, wherein the expandable element distal portion is fixedly connected to the elongated support member (see [0016]).
Regarding claim 3, Adams discloses the medical device of claim 1, wherein the expandable element distal portion is movably connected to the elongated support member (the expandable element distal portion may alternatively have the distal portion slidingly attached to the elongated support member, see [0020]).
Regarding claim 4, Adams discloses the medical device of claim 1, wherein the distal end of the expandable element is configured to move relative to the proximal end of the expandable element along at least the longitudinal axis (if the expandable element proximal portion is fixed to the elongated support member and the expandable element distal portion is slidingly attached to elongated support member, the distal portion would be capable of moving relative to the proximal portion to extend or shorten the length of the expandable element, see [0020]).
Regarding claim 5, Adams discloses the medical device of claim 4, wherein the expandable element distal portion is configured to move away from the expandable element proximal portion to elongate the expandable element in a longitudinal direction (if the expandable element proximal portion is fixed to the elongated support member and the expandable element distal portion is slidingly attached to elongated support member, the distal portion would be capable of moving relative to the proximal portion to extend or shorten the length of the expandable element, see [0020]).
Regarding claim 6, Adams discloses the medical device of claim 1, wherein the distal end of the expandable element is fixed relative to the proximal end of the expandable element (if the expandable element proximal and distal portions are both fixed to the elongated support member, the expandable element distal portion would necessarily be fixed relative to the proximal end of the expandable element, see [0016]).
Regarding claim 11, Adams discloses the medical device of claim 1, wherein in the deployed configuration, the expandable element defines a constant taper in the distal direction along the majority of the length of the expandable element (the length of the proximal portion 22 constitutes a majority of the length of the expandable element since the proximal portion is longer than the distal portion 20 and the proximal portion is tapered along the entirety of its length (i.e., the taper is constant), see Fig. 1).
Regarding claim 12, Adams discloses the medical device of claim 1, wherein in the deployed configuration, the expandable element defines a stepped taper or a gradual taper in the distal direction along the majority of the length of at least the expandable element distal portion (the expandable element distal portion 20 has a gradual taper in the distal direction along the entirety of its length, see Fig. 1).
Regarding claim 15, Adams discloses the medical device of claim 1, wherein the plurality of arms is integrally formed with the expandable element proximal portion (the arms 34 are integrally formed with the expandable element proximal portion since the expandable element proximal portion 22 is formed of arms 34, see [0039]).
Regarding claim 16, Adams discloses the medical device of claim 15, wherein the expandable element comprises a tapered stent (the expandable element proximal portion 22 comprises a tapered stent, see Fig. 1) and the plurality of arms are struts of the stent (the plurality of arms 34 are struts of the stent, see [0039]).
Regarding claim 19, Adams discloses the medical device of claim 1, wherein the elongated support member defines a guidewire lumen (the elongated support member 16 may alternatively be a catheter, see [0055] and catheters are generally understood to be tubes, which necessarily have lumens which would be capable of passing a guidewire), and wherein the guidewire lumen extends through the expandable element from the proximal end of the expandable element to the distal end of the expandable element (the elongated support member 16 extends through the expandable element from the proximal end to the distal end, see Fig. 1).
Regarding claim 21, Adams discloses the medical device of claim 1, wherein the proximal mouth of the expandable element is configured to have an outward radial force greater than an outward radial force of the elongated tapered basket (expansion of the struts 34 of the proximal portion 22 which is made of shape memory material causes expansion of the distal portion and because of this, the proximal portion is configured to have a greater outward radial force than the outward radial force of the distal portion, see [0039,0052]).
Regarding claim 22, Adams discloses a system (see Fig. 1) comprising: a delivery catheter (18) defining a delivery catheter inner lumen (60); and the medical device of claim 1, wherein the medical device is configured to be received in the delivery catheter inner lumen when the expandable element is in the delivery configuration (the expandable element 12 and elongated support member 16 are configured to be received in the delivery catheter 18 in a collapsed delivery configuration, see Fig. 2).
Regarding claim 23, Adams discloses the system of claim 22, wherein the expandable element is configured to self-expand from the delivery configuration to the deployed configuration upon release from the delivery catheter inner lumen (the proximal portion 22 is made of shape memory material and when the sheath 18 is retracted, the struts expand from the collapsed delivery configuration to the expanded deployed configuration, see [0039, 0052] and Fig. 1-2).
Claims 34, 45, 52, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folk (US 9456834).
Regarding claim 34, Folk discloses a medical device comprising: an elongated support member (330, see Fig. 8); and an expandable element (100, see Fig. 1) disposed on the elongated support member (the expandable element is coupled to the elongated member 330, see col. 9, lines 35-45), the expandable element comprising an expandable element proximal portion (101) and an expandable element distal portion (120), wherein the expandable element proximal portion is fixedly connected to the elongated support member (see col. 9, lines 35-45) and the expandable element distal portion is not mechanically connected to any elongated support member extending through the expandable element from a proximal end of the expandable element to a distal end of the expandable element (the expandable element distal portion 120 is not mechanically connected to any elongated support member, see Fig. 8), wherein the expandable element is configured to expand radially outward from a delivery configuration to a deployed configuration (the expandable element 100 has a collapsed delivery configuration and an expanded deployed configuration, see Fig. 6-7 ), and in the deployed configuration, the expandable element tapers in a distal direction along a majority of a length of the expandable element (the length of the expandable distal portion is a (i.e., one) length of the expandable element and the expandable element distal portion 120 is tapered along its entire length in the deployed configuration, see Fig. 1), wherein in the deployed configuration, the expandable element proximal portion defines a proximal mouth (110) configured to receive a thrombus (the expandable element proximal portion is configured to receive a thrombus, see Fig. 7-8) and the expandable element distal portion defines an elongated tapered basket configured to receive at least part of the thrombus (see Fig. 1), and wherein the expandable element proximal portion defines a plurality of arms (104, see Fig. 1) extending from the expandable element to the elongated support member(see Fig. 1 and 8), the plurality of arms being configured to segment the thrombus into smaller pieces as the expandable element is moved proximally through the thrombus and as the thrombus moves through the proximal mouth and into the basket (the arms are capable of segmenting a thrombus depending on the toughness of the thrombus).
Regarding claim 45, Folk discloses the plurality of arms are integrally formed with the expandable element proximal portion (the arms are integrally formed with the proximal portion, see col. 5, lines 24-40).
Regarding claim 52, Folk discloses a system comprising: a delivery catheter (310, see Fig. 5) defining a delivery catheter inner lumen; and the medical device of claim 34, wherein the medical device is configured to be received in the delivery catheter inner lumen when the expandable element is in the delivery configuration (see col. 9, lines 35-45); and a retrieval catheter defining a retrieval catheter (340, see Fig. 11) inner lumen configured to receive the medical device after the expandable element is deployed from the delivery catheter inner lumen (see col. 10, lines 11-25), the retrieval catheter having a greater outer diameter than the delivery catheter (the retrieval catheter 340 has a greater outer diameter than the delivery catheter 310, see Fig. 3 and 11).
Regarding claim 56, Folk discloses the expandable element is configured to compress the at least part of the thrombus received in the basket to reduce a volume of the at least part of the thrombus as the expandable element is withdrawn proximally into the retrieval catheter inner lumen (when the expandable element 100 is withdrawn proximally, the guide catheter 340 causes the element to collapse with the thrombus inside and in this state, the expandable element would compress the thrombus, see col. 10, lines 11-25 and Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 22 above, and further in view of Lowinger et al. (US 9987028).
Regarding claims 25 and 29, Adams discloses the system of any of claim 22. Adams fails to teach the system further comprising a retrieval catheter defining a retrieval catheter inner lumen configured to receive the medical device after the expandable element is deployed from the delivery catheter inner lumen and wherein the catheter defines a funnel at its distal end. It is noted that Adams discloses that a practitioner may want to aspirate a treatment area prior to withdrawing the expandable element to capture any uncollected emboli (see [0053]), but is silent to the structure that is used to perform aspiration.
Lowinger, in the same field of art, teaches a similar system comprising a catheter (102, see Fig. 2) defining a catheter inner lumen (110) configured to receive a medical device (400, see Fig. 10), wherein the catheter defines a funnel (100) at its distal end for engaging with the walls of an anatomical passageway while thrombus material is aspirated through the catheter (see Abstract and col. 2, lines 10-30). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Adams to include a retrieval catheter with a funnel as taught by Lowinger since doing so would allow a practitioner to capture any uncollected parts of the thrombus and further prevent particles from traveling upstream.
The system of Adams as modified by Lowinger would meet the limitation of the “inner lumen configured to receive the medical device after the expandable element is deployed from the delivery catheter inner lumen” since the catheter of Lowinger has a lumen capable of receiving a medical device (see Fig. 10 of Lowinger) and the expandable element of Adams is capable of being resheathed after deployment (see [0053] of Adams).
Regarding claim 26, the combination of Adams and Lowinger teaches the system of claim 25, wherein the expandable element is configured to compress the at least part of the thrombus received in the basket to reduce a volume of the at least part of the thrombus as the expandable element is withdrawn proximally into the retrieval catheter inner lumen (the system of Adams and Lowinger would meet this limitation since the expandable element of Adams is configured to collapse when it is withdrawn/resheathed and it is understood that the thrombus will be compressed and the volume reduced due to the compression depending on the toughness of the thrombus, see [0053] of Adams).
Regarding claim 27, the combination of Adams and Lowinger teaches the system of claim 25, wherein the expandable element is configured to distribute the at least part of the thrombus distally within the basket as the expandable element is withdrawn proximally into the retrieval catheter inner lumen (the system of Adams and Lowinger would meet this limitation since the expandable element of Adams is configured to collapse the device is retracted and it is understood that as the device is resheathed thrombus material would be urged distally within the basket 20, see Fig. 1 of Adams).
Regarding claim 31, the combination of Adams and Lowinger teaches the system of claim 29, wherein the funnel has a variable proximal taper along its length (the slope of the taper varies along the length of the funnel in the proximal direction from 122 towards 108, see Fig. 2 of Lowinger).
Claims 18, 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 22 above, and further in view of Marchand et al (US 10098651).
Regarding claim 18, Adams discloses the medical device of claim 1, wherein the expandable element proximal portion is made of braided nitinol (see [0041]). Adams fails to teach that the expandable element comprises a cut nitinol tube.
Marchand, in the same field of art, teaches a similar expandable element (see Fig. 3) having a proximal portion (206) defining a plurality of arms (410, see Fig. 5) and a distal portion (208) defining an elongated tapered basket (see Fig.3). The proximal portion (206) of the expandable element may be formed of a laser cut nitinol tube or nitinol braided structure, which are known as equivalent structures for providing the same function (i.e., a self-expanding element, see col. 18, lines 29-56). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable element proximal portion of Adams to be formed of a cut nitinol tube as taught by Marchand since a self-expanding element formed of braided nitinol and a self-expanding element formed of a laser cut nitinol tube have been shown to be interchangeable and both would have yielded the predictable results of self-expansion after deployment. 
Regarding claims 25 and 29, Adams discloses the system of any of claim 22. Adams fails to teach the system further comprising a retrieval catheter defining a retrieval catheter inner lumen configured to receive the medical device after the expandable element is deployed from the delivery catheter inner lumen and wherein the catheter defines a funnel at its distal end. 
Marchand, in the same field of art, teaches a similar system comprising a catheter (106, see Fig. 23H) defining a catheter inner lumen (1701, see Fig. 17) configured to receive a medical device (202, see Fig. 23H-25H), wherein the catheter defines a funnel (1708) at its distal end for receiving the medical device (202) and preventing passage of thrombus material that may be extruded from the medical device during retraction (see col. 37, lines  44-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Adams as to include a retrieval catheter as taught by Marchand since doing so would allow a practitioner to capture any remaining uncollected fragments of the thrombus.
The system of Adams as modified by Marchand would meet the limitation of the “inner lumen configured to receive the medical device after the expandable element is deployed from the delivery catheter inner lumen” since the catheter of Marchand has a lumen capable of receiving a medical device (see Fig. 23H of Marchand) and the expandable element of Adams is capable of being resheathed after deployment (see [0053] of Adams).
Regarding claim 26, the combination of Adams and Marchand teaches system of claim 29, wherein the funnel has a constant proximal taper along its length (the slope of the taper of the funnel 1708 is constant along its length in the proximal direction, see Fig. 19).
Claims 65 is rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, and further in view of Marchand et al (US 20170112514).
Regarding claim 65, Adams discloses the medical device of claim 1, wherein arms of the plurality of arms (34, see Fig. 1) are configured to segment the thrombus into smaller pieces (the arms 34 would be capable of segmenting a thrombus). Adams fails to teach wherein arms of the plurality of arms are rigid.
Marchand, in the same field of art, discloses a similar expandable element (Fig.3) having a proximal portion (206) defining a plurality of arms (410, see Fig. 5) which are rigid and configured to cut through a thrombus to segment it into smaller pieces (see [0108]) for further enhancing the devices ability to detach thrombus from the vessel wall (see [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arms of Adams as taught by Marchand since doing so would further enhance its ability to detach a thrombus from the vessel wall.
Claims 66 is rejected under 35 U.S.C. 103 as being unpatentable over Folk as applied to claim 34 above, and further in view of Marchand et al (US 20170112514).
Regarding claim 66, Folk discloses the medical device of claim 34, wherein arms of the plurality of arms (104, see Fig. 1) are configured to segment the thrombus into the smaller pieces (the arms 104 form the proximal portions of interconnecting member 102 which may penetrate a thrombus, see col. 7, lines 58-63). Folk is silent about the plurality of arms being rigid.
Marchand, in the same field of art, discloses a similar expandable element (Fig.3) having a proximal portion (206) defining a plurality of arms (410, see Fig. 5) which are rigid and configured to cut through a thrombus to segment it into smaller pieces (see [0108]) for further enhancing the devices ability to detach thrombus from the vessel wall (see [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arms of Folk as taught by Marchand since doing so would further enhance its ability to detach a thrombus from the vessel wall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771